                                                     Case 2:19-cv-02544-JAM-DB Document 72 Filed 03/19/21 Page 1 of 4


                                                1 Nathan G. Kanute (CA Bar No. 300946)
                                                  SNELL & WILMER L.L.P.
                                                2 50 West Liberty Street, Suite 510
                                                  Reno, Nevada 89501
                                                3 Telephone: 775-785-5440
                                                  E-Mail: nkanute@swlaw.com
                                                4
                                                  Don Bivens (admitted pro hac vice)
                                                5 (AZ Bar No. 005134)
                                                  SNELL & WILMER L.L.P.
                                                6 One Arizona Center, Suite 1900
                                                  400 East Van Buren Street
                                                7 Phoenix, AZ 85004-2202
                                                  Telephone: (602) 382-6000
                                                8 Email: dbivens@swlaw.com
                                                9 Attorneys for Plaintiff
                                               10
                                                                       IN THE UNITED STATES DISTRICT COURT
                                               11
                                                                            EASTERN DISTRICT OF CALIFORNIA
                                               12
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                               13 SOLARMORE MANAGEMENT                          Case No. 2:19-cv-02544-JAM-DB
                                                  SERVICES, INC., a California corporation,
                 Reno, Nevada 89501
                    LAW OFFICES

                     775-785-5440




                                               14                                               STIPULATION FOR EXTENDING
                          L.L.P.




                                                                   Plaintiff,                   TIME FOR DEFENDANTS TO
                                               15                                               RESPOND TO FIRST AMENDED
                                                  v.                                            COMPLAINT AND ORDER
                                               16
                                                  JEFF CARPOFF and PAULETTE                     Complaint Served: Various Dates
                                               17 CARPOFF, husband and wife; LAUREN             Response Deadline: Various Dates
                                                  CARPOFF, an individual; ROBERT V.             New Response Deadline: April 22, 2021
                                               18 AMATO, an individual; PRISCILLA
                                                  AMATO, an individual; ROBERT
                                               19 KARMANN, an individual; RONALD J.
                                                  ROACH, an individual; JOSEPH BAYLISS,
                                               20 an individual; BAYLISS INNOVATIVE
                                                  SERVICES, INC., a California corporation;
                                               21 ARI J. LAUER, an individual; LAW
                                                  OFFICES OF ARI J. LAUER; ALAN
                                               22 HANSEN; an individual; SEBASTIAN
                                                  JANO, an individual; STEVE WILDE, an
                                               23 individual; RYAN GUIDRY, an individual;
                                                  CARRIE CARPOFF-BODEN, an individual;
                                               24 PATRICK MOORE, an individual; HALO
                                                  MANAGEMENT SERVICES LLC, a
                                               25 Nevada limited liability company;
                                                  ALVAREZ & MARSAL VALUATION
                                               26 SERVICES, LLC, a Delaware limited
                                                  liability company; BARRY HACKER, an
                                               27 individual; MARSHALL & STEVENS, INC.,
                                                  a Delaware corporation; COHNREZNICK
                                               28                                           1   STIPULATION FOR EXTENDING TIME FOR
                                                                                                    DEFENDANTS TO RESPOND TO FIRST
                                                                                                     AMENDED COMPLAINT AND ORDER
                                                    120512166.v2
                                                      Case 2:19-cv-02544-JAM-DB Document 72 Filed 03/19/21 Page 2 of 4


                                                  1 CAPITAL MARKETS SECURITIES, LLC, a
                                                    Maryland limited liability company;
                                                  2 FALLBROOK CAPITAL SECURITIES
                                                    CORPORATION, a Florida corporation;
                                                  3 SCOTT WENTZ, an individual; RAINA
                                                    YEE, an individual; VISTRA
                                                  4 INTERNATIONAL EXPANSION (USA)
                                                    INC., fka RADIUS GGE (USA), INC., fka
                                                  5 HIGH STREET PARTNERS INC., a
                                                    Maryland corporation; RADIUS GGE (USA),
                                                  6 INC., fka HIGH STREET PARTNERS INC.,
                                                    a Maryland corporation; MONTAGE
                                                  7 SERVICES, INC., a California corporation;
                                                    HERITAGE BANK OF COMMERCE, a
                                                  8 California corporation; DIANA KERSHAW,
                                                    an individual; CARSON TRAILER, INC., a
                                                  9 California corporation; DAVID ENDRES, an
                                                    individual; AHERN RENTALS INC., a
                                                 10 Nevada corporation, AHERN AD, LLC, a
                                                    Nevada limited liability company; EVAN
                                                 11 AHERN, an individual; THE STRAUSS
                                                    LAW FIRM, LLC, a South Carolina limited
Snell & Wilmer
             50 West Liberty Street, Suite 510




                                                 12 liability company; PETER STRAUSS, an
                 Reno, Nevada 89501




                                                    individual; PANDA BEAR
                      law offices




                                                 13 INTERNATIONAL, LTD., a Hong Kong
                         L.L.P.




                                                    corporation; PANDA SOLAR SOLUTIONS
                                                 14 LLC, a Nevada limited liability corporation;
                                                    DC SOLAR INTERNATIONAL, INC., a
                                                 15 Nevis corporation; BAYSHORE SELECT
                                                    INSURANCE, a Bahamian Corporation;
                                                 16 CHAMPION SELECT INSURANCE, a
                                                    Bahamian Corporation; JPLM DYNASTY
                                                 17 TRUST, a Cook Island Trust; BILLIE JEAN
                                                    TRUST, a Cook Island Trust; SOUTHPAC
                                                 18 INTERNATIONAL, INC., a Cook Islands
                                                    Corporation,
                                                 19
                                                                           Defendants.
                                                 20
                                                 21
                                                              IT IS HEREBY STIPULATED by and between Solarmore Management Services,
                                                 22
                                                      Inc. (“Solarmore”) and Ahern Rentals, Inc. (hereafter, the “Defendants”) (collectively, the
                                                 23
                                                      “Parties”), either for themselves or by and through their respective counsel, that:
                                                 24
                                                              Solarmore filed its First Amended Complaint in this Court on December 18, 2020.
                                                 25
                                                      The Defendants were personally served or waived service on various dates in January 2021;
                                                 26
                                                 27
                                                 28                                                2     STIPULATION FOR EXTENDING TIME FOR
                                                                                                             DEFENDANTS TO RESPOND TO FIRST
                                                                                                              AMENDED COMPLAINT AND ORDER
                                                      120512166.v2
                                                      Case 2:19-cv-02544-JAM-DB Document 72 Filed 03/19/21 Page 3 of 4


                                                  1           A number of the Defendants executed waivers of service for the First Amended
                                                  2   Complaint, which meant that their responses to Solarmore’s First Amended Complaint were
                                                  3   not due until March 22, 2021, at the earliest;
                                                  4           Solarmore had previously agreed with various Defendants that had been personally
                                                  5   served to extend the deadlines to respond to Solarmore’s First Amended Complaint for
                                                  6   roughly 28 days until late-March 2021; and
                                                  7           Counsel for Solarmore and the Defendants have met and conferred regarding the
                                                  8   Defendants’ deadline to respond to Solarmore’s First Amended Complaint, and the Parties
                                                  9   have agreed to extend this deadline to April 22, 2021. In light of the agreed upon extension,
                                                 10   the Parties have also agreed that it is in the best interest of the Parties and this Court to also
                                                 11   extend the Parties’ deadline to submit a joint status report that includes the Rule 26(f)
Snell & Wilmer
             50 West Liberty Street, Suite 510




                                                 12   discovery plan to May 21, 2021.
                 Reno, Nevada 89501
                      law offices




                                                 13           This is the first request for an extension.
                         L.L.P.




                                                 14           THEREFORE, pursuant to L. R. 143 and 144, the Parties hereby stipulate to extend
                                                 15   the time for the Defendants to respond to Solarmore’s First Amended Complaint as follows:
                                                 16           1.     The deadline for the Defendants to answer, object or otherwise respond to
                                                 17   Solarmore Management Services, Inc.’s First Amended Complaint shall be April 22, 2021.
                                                 18           2.     The deadline for the Parties to submit to the Court a joint status report that
                                                 19   includes the Rule 26(f) discovery plan shall be May 21, 2021.
                                                 20           IT IS SO STIPULATED.
                                                 21
                                                 22
                                                 23
                                                 24
                                                 25
                                                 26
                                                 27
                                                 28                                                  3      STIPULATION FOR EXTENDING TIME FOR
                                                                                                                DEFENDANTS TO RESPOND TO FIRST
                                                                                                                 AMENDED COMPLAINT AND ORDER
                                                      120512166.v2
                                                      Case 2:19-cv-02544-JAM-DB Document 72 Filed 03/19/21 Page 4 of 4


                                                  1
                                                       DATED: March 18, 2021                     SNELL & WILMER L.L.P.
                                                  2
                                                                                              By: /s/ Nathan G. Kanute
                                                  3                                              Nathan G. Kanute
                                                                                                 50 W. Liberty Street, Suite 510
                                                  4                                              Reno, NV 89501
                                                  5                                               Don Bivens (admitted pro hac vice)
                                                                                                  One Arizona Center, Suite 1900
                                                  6                                               400 East Van Buren Street
                                                                                                  Phoenix, AZ 85004-2202
                                                  7
                                                                                                  Attorneys for Plaintiff
                                                  8
                                                  9    DATED: March 16, 2021                      FOX ROTHSCHILD LLP
                                                 10
                                                                                           By: /s/ Jaemin Chang
                                                 11                                            Jaemin Chang (SBN 232612)
Snell & Wilmer




                                                                                               345 California Street, Suite 2200
             50 West Liberty Street, Suite 510




                                                 12
                                                                                               San Francisco, CA 94014
                 Reno, Nevada 89501
                      law offices




                                                 13
                         L.L.P.




                                                                                                  Attorneys for Defendant
                                                 14                                               AHERN RENTALS, INC.
                                                 15
                                                 16
                                                              IT IS SO ORDERED.
                                                 17
                                                 18    DATED: March 18, 2021           /s/ John A. Mendez
                                                 19                                    THE HONORABLE JOHN A. MENDEZ
                                                                                       UNITED STATES DISTRICT COURT JUDGE
                                                 20
                                                 21
                                                 22
                                                 23
                                                 24
                                                 25
                                                 26
                                                 27
                                                 28                                       4      STIPULATION FOR EXTENDING TIME FOR
                                                                                                     DEFENDANTS TO RESPOND TO FIRST
                                                                                                      AMENDED COMPLAINT AND ORDER
                                                      120512166.v2
